812 F.2d 745
259 U.S.App.D.C. 29
Alan M. GROCHAL, Trustee for Instantwhip-Washington, D.C., Appellant,v.AERATION PROCESSES, INC., d/b/a Instantwhip Foods, Inc., et al.
No. 85-5766.
United States Court of Appeals,District of Columbia Circuit.
March 4, 1987.

Prior report:  D.C.Cir., 797 F.2d 1093.
Before WALD, Chief Judge, BUCKLEY, Circuit Judge, and WRIGHT, Senior Circuit Judge.
ORDER
PER CURIAM.


1
On August 19, 1986, the court issued a judgment and opinion herein that reversed the judgment of the district court and remanded the case.  On remand the district court learned and informed this court that the parties had fully settled their controversy by agreement of June 9, 1986.  Now the attorneys of record have responded to this court's order of January 28, 1987 to show cause why the court's judgment and opinion of August 19, 1986 should not be vacated and sanctions applied.  As there is no objection to this order to vacate, and as Article III of the Constitution limits the court's jurisdiction to cases and controversies, it is


2
ORDERED by the court that this court's mandate issued on September 24, 1986 is hereby recalled, and it is


3
FURTHER ORDERED by the court that this court's judgment and opinion of August 19, 1986 in this docket be and are hereby vacated.


4
Sanctions against the attorneys of record will be governed by future orders.


5
The Clerk is directed to issue a certified copy of this order to the district court in lieu of formal mandate.